              Case 1:20-cv-10285-GAO Document 14 Filed 03/27/20 Page 1 of 1

                                                  UNITED STATES DISTRICT COURT
                                                   DISTRICT OF MASSACHUSETTS



GENE THROWER
____________________________________________
                                    Plaintiff(s)


                       v.                                                                                      20-10285-GAO
                                                                                              Civil Action No. _____________________


CITIZENS DISABILITY, LLC
___________________________________________
                                    Defendant(s)


                                              NOTICE OF SCHEDULING CONFERENCE

                                                                    22
An initial scheduling conference will be held in Courtroom No. _______               7TH
                                                                             on the _______   floor of the John Joseph
Moakley United States Courthouse in Boston, Massachusetts at ___________2:00 PM            MAY 11/2020
                                                                                       on ____________________      in
accordance with Fed. R. Civ. P. 16(b) and Local Rules (LR) 16.1 and 16.6 (for patent cases). The court considers
attendance of the senior lawyers ultimately responsible for the case and compliance with sections (B), (C), and (D)
of LR 16.1 1 and LR 16.6 for patent cases to be of the utmost importance. Counsel may be given a continuance only
if actually engaged on trial. Failure to comply fully with this notice and with sections (B), (C), and (D) of LR 16.1
and section (A) of LR 16.6 for patent cases may result in sanctions under LR 1.3. Counsel for the plaintiff is
responsible for ensuring that all parties and/or their attorneys, who have not filed an answer or appearance with the
court, are notified of the scheduling conference date.

                                                                                              By:         /s/ Paul Lyness
                                                                                                         ____________________________
                                                                                                         Deputy Clerk



1
  These sections of Local Rule 16.1 (See LR 16.6 for additional provisions for patent cases) provide:
(B)       Obligation of counsel to confer. Unless otherwise ordered by the judge, counsel for the parties shall, pursuant to Fed.R.Civ.P. 26(f),
          confer no later than WZHQW\RQH () days before the date for the scheduling conference for the purpose of:
          (1) preparing an agenda of matters to be discussed at the scheduling conference,
          (2) preparing a proposed pretrial schedule for the case that includes a plan for discovery, and
          (3) considering whether they will consent to trial by magistrate judge.

(C)        Settlement proposals. Unless otherwise ordered by the judge, the plaintiff shall present written settlement proposals to all defendants
           no later than 14 days before the date for the scheduling conference. Defense counsel shall have conferred with their clients on the
           subject of settlement before the scheduling conference and be prepared to respond to the proposals at the scheduling conference.

(D)        Joint statement. Unless otherwise ordered by the judge, the parties are required to file, no later than seven (7) days before the
           scheduling conference and after consideration of the topics contemplated by Fed.R.Civ.P. 16(b) and 26(f), a joint statement containing
           a proposed pretrial schedule, which shall include:
           (1) a joint discovery plan scheduling the time and length for all discovery events, that shall
                        (a) conform to the obligation to limit discovery set forth in Fed. R. Civ. P. 26(b), and
                        (b) take into account the desirability of conducting phased discovery in which the first phase is limited to developing
                        information needed for a realistic assessment of the case and, if the case does not terminate, the second phase is directed at
                        information needed to prepare for trial; and
           (2) a proposed schedule for the filing of motions; and
           (3) certifications signed by counsel and by an authorized representative of each party affirming that each party and that party's counsel
           have conferred:
                        (a) with a view to establishing a budget for the costs of conducting the full course--and various alternative courses--of the
                         litigation; and
                        (b) to consider the resolution of the litigation through the use of alternative dispute resolution programs such as those
                        outlined in Local Rule 16.4.

To the extent that all parties are able to reach agreement on a proposed pretrial schedule, they shall so indicate. To the extent that the parties differ
on what the pretrial schedule should be, they shall set forth separately the items on which they differ and indicate the nature of that difference.
The purpose of the parties' proposed pretrial schedule or schedules shall be to advise the judge of the parties' best estimates of the amounts of
time they will need to accomplish specified pretrial steps. The parties' proposed agenda for the scheduling conference, and their proposed pretrial
schedule or schedules, shall be considered by the judge as advisory only.
